DETAILED ACTION
Response to Arguments
	Applicant argues that Rajpathak does not discloses processing of the sorted plurality of strings to identify one or more entity types, wherein the entity type refers to a specific field to which the base entity unit is associated with. Rajpathak discloses that the master ontology will related the base entity unites to a specific field (as in [0097]). 
Applicant argues that Rajpathak also fails to disclose that sorted plurality of strings are processed to establish links between the one or more base entity units of the plurality of base entity units.  As previously cited, Rajpathak discloses  (table 1 at [0158]) that strings are sequentially processed, sorted longest to shortest, and linked in a treemap. See the citations to Rajpathak below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajpathak et al (US 20190130028).
See the citations to Rajpathak below.
1, 9, 12.A method of extracting entity information from target data, wherein the method comprises: 
	providing the target data (Get Data as in Table 1 after [0158]);
	refining the target data to obtain a plurality of base entity units wherein the target data is refined using an algorithm  (see the removal of unwanted characters, Table 1, [0159]);
	generating a plurality of strings based on the plurality of base entity units wherein the plurality of strings comprises one or more base entity unit among the plurality of base entity units (execute Query as in Table 1, subject determined as in [0161] – here the pre-processed data simplifies a sentence to generate a string e.g. [0162-0165]); 

	processing the sorted plurality of strings sequentially to identify one or more entity types and establish links between the one or more base entity units of the plurality of base entity units, wherein the entity type refers to a specific field to which the base entity unit is associated with (the master ontology module related the subject product to a specific subject classification, [0097]), and wherein the entity type and the established unites are identified based on an ontology (subject determined as in [0161], generated string is processed through an ontology [0168], and the entity type of customer-observable identifies certain entity types [0206-0208]).
	assigning labels to one or more entity types (concept labels mapped as in [0106]);
	mapping the labelled one or more entity types to a predefined signature to obtain the entity information(concept labels mapped as in [0106]).  
Rajpathak teaches a system embodiment with modules (Abstract) and a computer readable medium embodiment ([0070]).  
2, 10. The method of claim 1, wherein the method further comprises classifying the obtained entity information based on the ontology (auto mapping of classes, [0122]).  
3. The method of claim 1, wherein the length of a string corresponds to a number of base entity units in  
4. The method of claim 1, wherein the method comprises developing the ontology using at least one curated database by: applying conceptual indexing to plurality of entity units stored in the at least one curated database (auto mapping of classes, [0122] – database as in [0056]);identifying semantic associations, between the plurality of entity units, established in the at least one curated database (semantic association as in [0301]); and identifying at least one class tagged with the plurality of entity units in the at least one curated database (see the classification as in [0305]).
5, 11. The method of claim 1, wherein the predefined signature is defined based upon a predefined arrangement of the entity types (patterns as in [0351-0352]).  
6. The method of claim 1, wherein the algorithm used in refining the target data comprises at least one of: natural language processing, text analytics ([0121]) and machine learning techniques.  
7. The method of claim 1, wherein the refining of the target data comprises removing stock entity units from the at least one base entity information (removing common unwanted words [0157]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659